Citation Nr: 0602648	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for cancer of the neck. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the service connection claims on appeal, as well 
as a claim for bilateral hearing loss, which was also 
appealed.  In a September 2003 rating decision, the RO 
granted service connection for hearing loss and therefore 
that claim is considered resolved and is not before the Board 
on appeal.   

In February 2005, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record. 

In January 2006, the Board granted the motion to advance the 
case on the Board's docket.


FINDINGS OF FACT

1. Tinnitus was not present in service, and any current 
tinnitus has not been linked by competent medical evidence to 
service or any incident of service.

2. Cancer of the neck was not present in service or within 
one year after separation from service, and cancer of the 
neck is not related to exposure to Agent Orange in Vietnam. 


CONCLUSIONS OF LAW

1. Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2005).

2. Cancer of the neck was not incurred or aggravated in 
service; cancer of the neck may not be presumed to have been 
incurred in service on the basis of the one-year presumption 
for a chronic disease; and cancer of the neck may not be 
presumed to have been incurred in service on the basis of 
exposure to herbicides, including Agent Orange, in Vietnam.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The RO provided the veteran pre-adjudication VCAA notice by 
letter, dated in April 2003.  The veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service. The veteran was 
also notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  

In the statement of the case, dated in September 2003, the RO 
notified the veteran of 38 C.F.R. § 3.159 with the provision 
that the claimant provide any evidence in his possession that 
pertained to a claim.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for the timing of the provisions of 38 C.F.R. § 3.159 that 
came after the initial adjudication, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  However the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claims as he had the opportunity to submit 
additional argument, which he did, and evidence.  He also 
addressed the issues at a hearing before the Board.  For 
these reasons, the veteran has not been prejudiced by timing 
of the notice of 38 C.F.R. § 3.159.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005). 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As no outstanding records have been 
identified, VA has satisfied the duty to assist pursuant to 
the VCAA.   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

1. Tinnitus 

The veteran maintains that service connection is warranted 
for tinnitus because tinnitus is related to acoustic trauma 
he sustained during service.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  

Service personnel records show that the veteran served in the 
Republic of Vietnam in the artillery for eleven months during 
his period of service from 1968 to 1970. 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of tinnitus. 

After service, the earliest documentation of any symptoms or 
diagnosis of tinnitus was more than 30 years after service, 
in September 2003, at the time of a VA audiology examination.  
Then the veteran reported a history of tinnitus.  The 
examiner expressed the opinion that the tinnitus was not 
related to noise exposure during service because the veteran 
did not experience tinnitus until after service. 

The veteran testified that he had experienced ringing in his 
ears for 25 years.  He indicated that after he left service 
he worked as a laborer, then a carpenter and then as a diesel 
mechanic.  The veteran has reported that he first experienced 
ringing in the ears in 1971.  

The record shows that tinnitus was documented in 2003 by VA, 
which is competent evidence of a current disability.  Further 
the record shows that the veteran has provided statements and 
testimony that he experienced acoustic trauma in service and 
that he experienced ringing in his ears after service.  The 
veteran is competent to testify about tinnitus because 
tinnitus is capable of lay observation.  The remaining 
question is whether there is a nexus between tinnitus and his 
active service.  

Where as here, the determinative issue involves a question of 
a medical diagnosis or medical causation, competent medical 
evidence is required to substantiate the claim.  The veteran 
as a layperson is not competent to offer an opinion on a 
medical diagnosis or medical causation, and consequently his 
statements and testimony to the extent that he relates 
tinnitus to service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Therefore, the 
mere fact that the veteran states that he suffers from 
tinnitus is insufficient to establish the claim of service 
connection.  

The only medical evidence addressing a nexus consists of the 
VA examiner, who expressed the opinion that the veteran's 
tinnitus was not related to noise exposure during service 
because the veteran did not experience tinnitus until after 
service. This evidence is uncontroverted.  

As only independent medical evidence may be considered by the 
Board to support its findings, the Board concludes that, on 
the basis of the medical evidence of record that there is no 
link between tinnitus and service, entitlement to service 
connection has not been established.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). In 

2. Cancer of the Neck 

The veteran asserts that service connection is warranted for 
cancer because he was exposed to Agent Orange in Vietnam. 

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service. 

In addition, where a veteran served ninety days or more of 
active military service, and cancer becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, cancer shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309. 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of a neck mass. 

After service on VA examination in 1974, there was no 
lymphadenopathy.  In February 1975, the veteran was 
hospitalized for orthopedic surgery.  The examination 
revealed no palpable nodes in the neck. 

VA records show that the veteran was seen in February 2003 
with complaints of a 3-year history of a right neck mass.  In 
June 2003, a CT scan revealed a neck neoplasm.  The neoplasm 
was surgically removed.  The pathology report revealed 
metastatic poorly differentiated carcinoma in one of the 
cervical lymph nodes.  The cytohistologic appearance and 
immunostaining profile were consistent with metastatic poorly 
differentiated non-small cell carcinoma with possible primary 
site of the lung, thyroid, stomach, pancreas, biliary tree, 
prostate, and testis.  

On VA examination in December 2003, the examiner stated that 
the current information was insufficient to furnish an 
opinion as to the primary site of the cancer. 

VA records show that in November 2004 the veteran underwent 
left cervical lymph node biopsy for squamous cell cancer of 
the neck and a left radical neck dissection. The assessment 
was recurrent head and neck carcinoma of an unknown primary 
site.  A pathology report revealed metastatic squamous 
carcinoma of an unknown primary site.  In October 2004, a CT 
scan of the prostate was normal.  In December 2004, a CT scan 
of the chest was normal with no evidence of metastatic 
disease. 

Cancer of the neck was not shown to be present during service 
and cancer was not documented until 2003, more than 30 years 
after service, which is well beyond the one-year presumptive 
period after separation from service for manifestation of 
cancer as a chronic disease.  For these reasons, cancer is 
not shown to be related to service on the basis of direct 
service connection or on the basis of the one-year 
presumptive period for a chronic disease.  38 U.S.C.A. 
§§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307. 3.309. 

The remaining question is whether cancer is related to 
exposure to herbicides in Vietnam.  

The veteran, who served in the Republic of Vietnam during the 
Vietnam era, is presumed to have been exposed during such 
service to a herbicide agent, including Agent Orange.  38 
C.F.R. § 3.307(a). 

Under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a) (6) (iii), 
3.309(e), and 3.313, certain diseases are presumed to have 
been incurred in service in Vietnam, resulting from exposure 
to herbicides including Agent Orange.  The list of diseases 
includes cancer of the lung and cancer of the prostate.  A 
disease that is not listed is not entitled to the presumption 
of service connection due to exposure to Agent Orange. See 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  

The record shows that the veteran has cancer involving the 
cervical lymph nodes and other tissue in the area of the 
neck.  Pathologically, the primary site of the cancer is 
unknown.  The possible primary sites included among other 
organs the lung and prostate; however, the record further 
shows that in 2004 CT scans of lung and prostate were normal 
without evidence of cancer, which is affirmative evidence 
that neither the lung nor the prostate is the primary source 
of the cancer.  As neither lung cancer nor prostate cancer is 
shown, the presumption of service connection due to exposure 
to Agent Orange does not apply. 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309. 

As for the cancer that is shown, namely, carcinoma involving 
the cervical lymph nodes and other tissue in the area of the 
neck, this type of cancer is not on the list of diseases 
subject to presumptive service connection due to exposure to 
Agent Orange under 38 C.F.R. § 3.309(e).  Thus, there is no 
factual basis for presumptive service connection for cancer 
due to exposure to Agent Orange in Vietnam.

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Proof of direct 
causation entails scientific or medical evidence that 
exposure during service actually caused the cancer that 
appears many years later.  Actual causation carries a very 
difficult burden of proof.  In this case, there is no 
scientific or medical evidence of actually causation to 
support the claim. 

As for the veteran's statements and testimony, where, as 
here, the determinative issue involves a question of a 
medical diagnosis or medical causation, competent medical 
evidence is required to substantiate the claim.  The veteran 
as a layperson is not competent to offer an opinion on a 
medical diagnosis or medical causation, and consequently his 
statements and testimony to the extent that he associates his 
cancer to exposure to Agent Orange in Vietnam does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding, the Board concludes for the above 
reasons that the preponderance of the evidence is against the 
claim of service connection for cancer of neck, and the 
benefit-of the doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

ORDER

Service connection for tinnitus is denied.

Service connection for cancer of the neck is denied.

____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


